                Case 2:20-cv-01421-MLP Document 27 Filed 08/04/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10   MARIA HUDSON, as guardian on behalf of             Case No. C20-1421-MLP
     minor N.S.H.,
11
              Plaintiff,
12                                                      ORDER
              vs.
13
     COMMISSIONER OF SOCIAL SECURITY,
14
              Defendant.
15

16            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

17   in regard to Plaintiff’s application for Supplement Security Income under Title XVI of the Social

18   Security Act be REVERSED and REMANDED to the Commissioner of Social Security for

19   further administrative proceedings. Upon remand, the agency will evaluate the severity of

20   Plaintiff’s mental impairment(s), reevaluate the medical opinion evidence, and reevaluate the

21   functional domains, particularly the domain of “caring for yourself.”

22            This Court hereby reverses the Commissioner’s decision under sentence four of

23   42 U.S.C. § 405(g), with a remand to the Commissioner for further administrative proceedings.

24

     Page 1         ORDER - [C20-1421-MLP]
               Case 2:20-cv-01421-MLP Document 27 Filed 08/04/21 Page 2 of 2



 1

 2            DATED this 4th day of August, 2021.

 3


                                                    A
 4

 5                                                  MICHELLE L. PETERSON
                                                    United States Magistrate Judge
 6

 7

 8   Presented by:

 9   s/ Jordan D. Goddard
     JORDAN D. GODDARD
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2733
13   Fax: (206) 615-2531
     jordan.goddard@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [C20-1421-MLP]
